In the Supreme Court of Georgia



                                    Decided: March 8, 2022


                S22A0170. WILLIAMS v. THE STATE.


      MCMILLIAN, Justice.

      Allen Williams appeals his conviction for felony murder in

connection with the death of his girlfriend, Betty Ranow. 1 Williams

argues on appeal that the trial court erred in admitting evidence

concerning his alleged beating of another person and in failing to


      1  Ranow died on the night of December 18 to 19, 2010, and on March 3,
2011, a Gwinnett County grand jury indicted Williams in connection with her
death, charging him with malice murder, felony murder based on aggravated
battery, felony murder based on aggravated assault, aggravated battery,
aggravated assault, and concealing the death of another. Williams was tried
before a jury from March 3 to 14, 2014, and convicted of both counts of felony
murder, aggravated battery, and aggravated assault. The jury acquitted
Williams of malice murder, and the trial court granted the State’s oral motion
at trial to dismiss the charge of concealing the death of another. Williams was
sentenced to life in prison for the count of felony murder based on aggravated
battery, and the remaining counts were merged or vacated.
       Williams filed a timely motion for new trial on March 20, 2014, and
amended that motion through new counsel on July 20, 2016. Following a
hearing, the trial court denied the motion for new trial as amended on May 25,
2021. Williams timely appealed that ruling to the Court of Appeals, which
transferred the matter to this Court. The case was docketed to the term of this
Court beginning in December 2021 and submitted for a decision on the briefs.
conduct an evidentiary hearing to determine whether his

statements to the police in connection with that incident were freely

and voluntarily given before they were introduced at trial. Because

we conclude that any error in the admission of this evidence was

harmless, we affirm.

     The evidence presented at trial showed that in 2010, Williams

and Ranow lived together in a house in Lawrenceville. At around

8:15 p.m. on December 18, Ranow approached a woman who was

sitting in her car outside a doughnut shop near the house where

Ranow and Williams lived. The woman, who did not know Ranow,

described   her   as   appearing     “frazzled,”   intoxicated,   and

inappropriately dressed for the cold December weather, as she was

wearing only jeans, a t-shirt, and slippers. Ranow asked the woman

for a ride to downtown Lawrenceville, and the woman, who had just

come from church and who said she felt sorry for Ranow, agreed to

Ranow’s request. They prayed together on the drive, and when they

reached their destination, the woman removed her own yellow coat

and gave it to Ranow to wear. The coat was clean with no stains on

                                 2
it at that time.

     At around 8:53 that night, Officer Brad Daugherty of the

Lawrenceville Police Department (“LPD”) responded to a call for a

welfare check on Ranow outside a restaurant in downtown

Lawrenceville. Ranow, with whom Officer Daugherty was familiar,

asked him to drive her home. Ranow was wearing a clean “mustard

yellow” coat with no stains, and Officer Daugherty could smell

alcohol on her person. Officer Daugherty drove Ranow to the house

she shared with Williams. He dropped her off in front of the house

but did not see her go inside.

     The next morning, at around 5:48 a.m., Williams called 911

from their house to ask for an ambulance. Brent Moss, an LPD

patrol officer, was the first to arrive at the scene. Williams led

Officer Moss inside the house where Ranow’s body was lying on the

floor. Williams placed his hand on Ranow’s chest and told Officer

Moss that Ranow was “barely breathing.” However, Officer Moss

could see that Ranow was not breathing at all, and he directed

Williams outside. Officer Moss smelled alcohol coming from

                                 3
Williams and testified that Williams appeared intoxicated. Williams

told Officer Moss that when Ranow arrived home,2 she had already

been beaten. According to Williams, Ranow told him she had been

drugged and assaulted and that the people who did that put her

clothes in the trash can outside. Williams also told police that Ranow

came home wearing a yellow coat that Williams had never seen

before and that the coat was outside in a trash can. He told one

officer exactly where to find that trash can. Williams further

asserted that whoever gave Ranow the yellow coat also gave her the

drugs and beat her up.

     Emergency      medical    personnel    arrived   at   the   house

approximately three minutes after Officer Moss. One of the

paramedics who responded to the scene testified that Ranow was

deceased when he arrived. Her body was cold to the touch and

showed signs of lividity where the blood had settled. There was a

pool of dried blood around Ranow’s head and dried blood around her


     2 Officer Meadows said that he dropped Ranow at home sometime after
8:53 p.m. on December 18, but Williams never said what time he saw Ranow
come into the house.
                                   4
eyes.

        Officer Moss kept Williams from going back inside the house,

and Williams became irate, leading the officer to call for backup. An

LPD watch commander, who arrived at the crime scene in response

to Officer Moss’s call, observed that Williams had blood on his head

and that his right hand was “scuffed up.” The watch commander said

that Williams appeared very nervous and fidgety and was trying to

leave the scene, saying he had “other places to go.” The watch

commander ordered that Williams be secured in the back of a patrol

car and that a security sweep of the house be conducted. No one else

was located inside.

        Police observed blood inside the house around Ranow’s body,

blood smears on the front doorframe, and blood inside the front

screened-in porch; only a few drops of blood were discovered outside

the enclosed porch on the walkway leading to the porch door. There

was no blood trail leading from the street and no blood in the yard,

on the driveway, or on the street itself. The officers also recovered a

yellow jacket with what appeared to be blood stains from an open

                                  5
trash container outside the house. At trial, the woman who gave

Ranow a ride to downtown Lawrenceville identified it as the jacket

she had given Ranow, and Officer Daugherty confirmed that the

jacket appeared to be the one Ranow was wearing when he dropped

her off at the house. Later, after Williams was transported to the

police station, officers observed that Williams’s right hand was

swollen, with discoloration to the back of his hand, scuff marks, and

abrasions. He was taken to the hospital for treatment.

     The medical examiner who conducted the autopsy found severe

bruising, abrasions, and swelling on Ranow’s body and tread marks

on her face consistent with footwear. She also observed that Ranow

had a “raccoon-eye appearance,” caused by the entrapment of blood

in the soft tissues of the eyes, which, the medical examiner

explained, is indicative of head trauma. The medical examiner

discovered injuries to other parts of Ranow’s body as well and

observed that Ranow had internal injuries corresponding to her

external injuries, including eight broken ribs. She testified that all

the injuries were indicative of blunt force trauma, and the injuries

                                  6
to Ranow’s head resulted in brain damage and diffuse bleeding

within the scalp, factors that can lead to immediate loss of

consciousness, concussion, and death. Based on the post-mortem

examination, the medical examiner concluded that Ranow’s manner

of death was homicide caused by blunt force trauma to her head,

neck, and chest. The medical examiner also observed that Ranow’s

body was dressed in clean clothes, indicating that they were not on

her body at the time her injuries occurred and that the placement of

the clothing on the body suggested that someone else had dressed

her because one of Ranow’s arms was not fully in the sleeve of her

sweater and her pants were not pulled over her hips. DNA recovered

from Ranow’s body was tested and determined to match Williams’s

DNA.

     At   trial,   the   State   presented   evidence   of   Williams’s

involvement in two previous physical altercations: a June 2010

incident involving Ranow and an August 2010 incident involving

Ronald Strode, who lived in the Lawrenceville house with Ranow



                                   7
and Williams at the time.3 With regard to the June 2010 incident, a

retired LPD police officer testified that while he was still employed

with the LPD, he came upon an altercation between Williams and

Ranow at a gas station within walking distance of their house.

During the altercation, the officer saw Williams hit Ranow in the

chest a few times, almost causing her to fall down. The officer placed

both Williams and Ranow under arrest for public drunkenness.

      The State presented two witnesses to testify about the incident

involving Strode, which occurred on the night of August 12 to 13,

2010. Strode testified that sometime during the night, Williams

came into Strode’s bedroom, asked Strode if he had seen Ranow, and

used his fists to beat Strode in the face, head, and chest. Strode was

able to break away from Williams and walk to the nearby house of a

friend, who called an ambulance. Strode was taken to the hospital


      3 The State filed a timely notice of intent to introduce this other-acts
evidence prior to trial, and Williams opposed its admission at an evidentiary
hearing on the matter. The trial court subsequently issued a written order
ruling that the evidence of both incidents was admissible. On appeal, Williams
contests only the introduction of the evidence regarding the Strode incident,
which was admitted to show identity; he does not contest the admissibility of
the June 2010 incident involving Ranow, which the trial court admitted as
showing prior difficulties between the parties.
                                      8
for treatment, which included brain surgery. The State also

presented testimony from a uniform patrol sergeant from the

Gwinnett County Police Department who investigated the Strode

incident. He testified that he interviewed Williams after Strode

identified Williams as his assailant. The sergeant testified that

during the custodial interview, Williams said he returned home on

the night of August 12 to 13, and, while still outside, saw Ranow and

Strode through the window. Williams told the sergeant that Strode

and Ranow were on the bed together, with Strode’s hand between

Ranow’s legs. Williams said he went inside and confronted Strode

about the condition of the house, which was in disarray, and Ranow

told Williams that Strode had attempted to rape her. Williams

admitted to the sergeant that, at some point during the night, he

struck Strode once with an open hand, because Williams believed

that he had interrupted an attempted rape. Williams explained that

he was upset because Ranow did not appear to be resisting Strode

and that she had been unfaithful to Williams many times in the

past.

                                 9
     1. Williams asserts that the trial court erred in admitting

evidence of the Strode incident pursuant to OCGA § 24-4-404 (b)

(“Rule 404 (b)”)4 for the purpose of showing identity.

     In order to introduce extrinsic evidence under Rule 404 (b), the

State must show:

     (1) that the evidence is relevant to an issue in the case
     other than the defendant’s character; (2) that the
     probative value of the evidence is not substantially
     outweighed by its undue prejudice; and (3) that there is
     sufficient proof for a jury to find by a preponderance of the
     evidence that the defendant committed the other act.

Strong v. State, 309 Ga. 295, 300 (2) (a) (845 SE2d 653) (2020). And

“[w]hen evidence is offered pursuant to Rule 404 (b) to prove

identity, it must satisfy a particularly stringent analysis.” Moon v.

State, 312 Ga. 31, 53 (3) (c) (iii) (860 SE2d 519) (2021) (citation and

punctuation omitted).

     The extrinsic act must be a “signature” crime, and the

     4 OCGA § 24-4-404 (b) provides:
     Evidence of other crimes, wrongs, or acts shall not be admissible
     to prove the character of a person in order to show action in
     conformity therewith. It may, however, be admissible for other
     purposes, including, but not limited to, proof of motive,
     opportunity, intent, preparation, plan, knowledge, identity, or
     absence of mistake or accident.

                                    10
     defendant must have used a modus operandi that is
     uniquely his. . . . Evidence cannot be used to prove
     identity simply because the defendant has at other times
     committed the same commonplace variety of criminal act.

Brooks v. State, 298 Ga. 722, 725 (2) (783 SE2d 895) (2016) (citations

and punctuation omitted).

     At an evidentiary hearing, the State proffered the Rule 404 (b)

evidence relating to the Strode incident for the sole purpose of

showing identity, and Williams’s counsel argued that the evidence

was inadmissible for that purpose under Rule 404 (b) because there

was no distinct criminal signature common to that incident and the

charged crime; the two incidents were dissimilar in that Williams

was trying to protect Ranow in the Strode incident, which has

nothing to do with the crimes resulting in Ranow’s death; and in any

event, the evidence was more prejudicial than probative. However,

the trial court determined that the Strode incident was sufficiently

similar to the crime in this case to be relevant to the issue of

identity. 5 The trial court also found that there was sufficient proof


     5   In reaching this decision, the trial court noted that the two crimes both

                                        11
to enable a jury to find by a preponderance of the evidence that

Williams committed the Strode battery and the probative value of

the evidence was “not substantially outweighed by undue influence.”

      Pretermitting whether the trial court abused its discretion in

admitting the Strode-related evidence on the issue of identity, we

conclude that any error in its admission was harmless in light of the

other compelling evidence of Williams’s guilt. “Evidentiary errors

require reversal only if they harm a defendant’s substantial rights.”

Troy v. State, 312 Ga. 860, 862 (866 SE2d 394) (2021). See also

OCGA § 24-1-103 (a). And, a “nonconstitutional error,” as alleged

here, “is harmless if it is highly probable that the error did not

contribute to the verdict.” Davenport v. State, 309 Ga. 385, 389 (2)

(846 SE2d 83) (2020) (citation and punctuation omitted). See also

Boothe v. State, 293 Ga. 285, 289-90 (2) (b) (745 SE2d 594) (2013).

In order to determine whether the disputed evidence contributed to

the verdict, we “review the evidence de novo, after setting aside any


occurred at the same house, involved people with whom Williams was living,
involved the use of Williams’s hands to beat the victim in the same areas of the
body, and occurred only four months apart.
                                      12
evidence that was admitted as a result of the error,” and we “‘weigh

the remaining evidence as we would expect reasonable jurors to

have done so as opposed to viewing it all in the light most favorable

to the jury’s verdict.’” Troy, 312 Ga. at 862 (citing Peoples v. State,

295 Ga. 44, 55 (4) (c) (757 SE2d 646) (2014)).

     Even apart from the Strode-related evidence, the remaining

evidence that Williams beat Ranow to death was strong. Officer

Daugherty was the last person to see Ranow alive when he dropped

her off at the house she shared with Williams sometime after 8:53

p.m. on December 18, 2010, and there was no evidence that anyone

other than Williams and Ranow were at the house that night.

Williams called 911 early the next morning, and told responding

officers that Ranow had been beaten sometime before she arrived at

the house and that the person who gave Ranow the yellow coat had

provided the drugs and beat her. However, Officer Daugherty saw

Ranow in the yellow coat and she had not been beaten. Also, most of

the blood evidence was confined to the interior of the house. The

evidence indicated that someone had dressed Ranow’s body in clean

                                  13
clothing after she was beaten, while the yellow coat Ranow was

wearing when she was last seen alive was found covered in

bloodstains in a trash can right outside the house, and Williams

knew exactly where it was. Although Williams claimed that Ranow

was alive when he called for help, testimony from police and medical

responders indicated that she had been dead for some time when

they arrived. In addition, one officer at the scene observed that

Williams had injuries to his hand, which later required medical

treatment, as well as blood on his head.

     Moreover, there was evidence of prior difficulties between

Williams and Ranow from a prior incident a few months before when

Williams had been observed, in public, hitting Ranow in the chest,

and almost knocking her down, which demonstrated the nature of

Williams’s relationship with Ranow and supported his motive to

harm her. See Flowers v. State, 307 Ga. 618, 621 (2) (837 SE2d 824)

(2020). Thus, to the extent that the State relied on the Strode-

related evidence to prove identity, that evidence was largely

cumulative of the much more probative evidence showing that

                                 14
Williams killed Ranow. See Virger v. State, 305 Ga. 281, 296 (8) (b)

(824 SE2d 346) (2019) (where Rule 404 (b) evidence was cumulative

of other properly admitted evidence, any error in its admission was

harmless); Douglas v. State, 303 Ga. 178, 183 (3) (811 SE2d 337)

(2018) (same).

     Further, the trial court, using a charge approved by the parties,

instructed the jury that the Strode-related evidence could not alone

support a finding that Williams committed the acts alleged, and that

the jurors “could not convict a person simply because [they] believe

he may have committed the alleged similar acts in the past.” The

trial court gave a version of this instruction four times: in its pretrial

charge to the jury, before the introduction of the evidence of the June

2010 incident with Ranow, before the evidence of the Strode

incident, and in the final jury charge. Because “[w]e ordinarily

presume that jurors follow such instructions,” any unfair prejudice

from the admission of the Strode-related evidence was reduced. See

Bentley v. State, 307 Ga. 1, 8 (2) (834 SE2d 549) (2019). See also

Howell v. State, 307 Ga. 865, 875 (3) (838 SE2d 839) (2020) (same).

                                   15
      Therefore, we conclude that, under the circumstances of this

case, it is highly probable that the admission of the evidence

concerning the Strode incident did not contribute to the jury’s

verdict. See Howell v. State, 307 Ga. 865, 875-76 (3) (838 SE2d 839)

(2020) (404 (b) evidence erroneously admitted harmless in light of

otherwise strong evidence of defendant’s guilt); Jackson v. State, 306

Ga. 69, 81 (2) (c) (829 SE2d 142) (2019) (same); Scott v. State, 357

Ga. App. 289, 295 (1) (b) (850 SE2d 477) (2020) (erroneous admission

of 404 (b) evidence to show identity harmless in light of other

evidence of defendant’s guilt).

      2. Williams also contends that the trial court erred by

admitting his statements to police about the Strode incident without

first conducting a Jackson-Denno 6 hearing to determine whether

those statements were voluntary. We need not decide whether the




      6 Under the Fourteenth Amendment to the United States Constitution,
“[a] defendant who objects to the admission of [his] statements to the police is
‘entitled to a fair hearing in which both the underlying factual issues and the
voluntariness of [his] confession are actually and reliably determined.’” Reid v.
State, 306 Ga. 769, 773 (2) (a) (833 SE2d 100) (2019) (quoting Jackson v. Denno,
378 U.S. 368, 380 (III) (84 SCt 1774, 12 LE2d 908) (1964)).
                                       16
trial court erred, though, because we determine that any error in the

admission of the evidence was harmless. “Even an error of

constitutional magnitude may be considered harmless if the State

can prove beyond a reasonable doubt that the error did not

contribute to the verdict[.]” Dunn v. State, 312 Ga. 471, 480 (3) (863

SE2d 59) (2021) (citation and punctuation omitted). See also

Armstrong v. State, 310 Ga. 598, 605 (3) (852 SE2d 824) (2020).

     In the statements at issue, Williams denied that he inflicted

serious injury on Strode – admitting only that he slapped him once

open-handed – and attempted to justify this action by asserting that

Strode had attempted to rape Ranow. We have determined that the

admission of the Strode-related evidence, which would include the

statements Williams made justifying the attack, was harmless

under the standard for nonconstitutional error. We further conclude

under the standard for assessing errors of constitutional magnitude

that the record shows beyond a reasonable doubt that the evidence

of Williams’s self-serving statements to the Gwinnett County Police

sergeant did not contribute to the verdict and thus that any error

                                 17
was harmless.7

      Judgment affirmed. All the Justices concur.




      7 Williams does not argue that the errors we have assumed and
determined to be individually harmless resulted in cumulative prejudice
mandating a new trial, and in light of the other evidence in the case, and from
our review of the record we discern no cumulative prejudice warranting
reversal under either of the applicable harmless error standards. See State v.
Lane, 308 Ga. 10, 17 (1) (838 SE2d 808) (2020) (“[E]ven in the evidentiary
context, a defendant who wishes to take advantage of the [cumulative error
rule] should explain to the reviewing court just how he was prejudiced by the
cumulative effect of multiple errors.”).
                                      18